DETAILED ACTION
This action is in response to the application filed 5 February 2020, claiming benefit back to 19 February 2019.
	Claims 1 – 16 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application would anticipate, or at least render obvious, claim 1 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the reference application would anticipate, or at least render obvious, claim 2 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference application would anticipate, or at least render obvious, claim 3 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the reference application would anticipate, or at least render obvious, claim 4 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the reference application would anticipate, or at least render obvious, claim 5 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the reference application would anticipate, or at least render obvious, claim 6 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the reference application would anticipate, or at least render obvious, claim 7 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the reference application would anticipate, or at least render obvious, claim 8 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the reference application would anticipate, or at least render obvious, claim 9 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the reference application would anticipate, or at least render obvious, claim 10 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the reference application would anticipate, or at least render obvious, claim 12 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the reference application would anticipate, or at least render obvious, claim 13 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application would anticipate, or at least render obvious, claim 13 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the reference application would anticipate, or at least render obvious, claim 15 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the reference application would anticipate, or at least render obvious, claim 15 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/783,658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application would anticipate, or at least render obvious, claim 16 of the instant application.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1 – 16 are allowed over the prior art of record. However, the above Double Patenting rejection must be overcome by either amendment or Terminal Disclaimer. 
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Markham et al. (US 20060191993), which is direct to feed-forward control in event-based manufacturing systems;
Zeif US 20070043464), which is direct to a method and apparatus for sequentially collecting and analyzing real time data with interactive monitoring;
Pokorny et al. (US 20030154144), which is direct to integrating event-based production information with financial and purchasing systems in product manufacturing; 
Magario et al.	(US 20040093114), which is direct to a molding machine control system;
Kyoh (US 20090306805), which is direct to semiconductor device production control method;
Zeif (US 20030167238), which is direct to a method and apparatus for sequentially collecting and analyzing real time data with interactive monitoring; 
Chen  et al. (US 20180150066), which is direct to a scheduling system and method; 
Luotojarvi (US 20090094080) ), which is direct to a method and a system for improving the operability of a production plant;
Cocco (US 7379782), which is direct to a system and method of monitoring and quantifying performance of an automated manufacturing facility; 
Ide (US 20090234482), which is direct to a system, program and method for calculating equipment load factor; 
Tsuda et al. (US 7698011), which is direct to an operating condition monitoring apparatus, method for monitoring operating condition and program; 
Henby et al. (US 20090157569), which is direct to a method and system for improving manufacturing processes in the production of products; 
Chang, Qing, et al. "Supervisory factory control based on real-time production feedback." (2007): 653-660.
Jeong, Ki-Young, and Don T. Phillips. "Operational efficiency and effectiveness measurement." International Journal of Operations & Production Management (2001).
Andersson, Carin, and Monica Bellgran. "On the complexity of using performance measures: Enhancing sustained production improvement capability by combining OEE and productivity." Journal of Manufacturing Systems 35 (2015): 144-154.
Tsarouhas, Panagiotis. "Improving operation of the croissant production line through overall equipment effectiveness (OEE)." International journal of productivity and performance management (2019).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683